DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 25 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-2, 9-10, and 17-18 under 35 U.S.C. § 103 over the combination of Xu (Of Record) in view of Luo (Of Record), further in view of Solovyev (Of Record), and further in view of Baek (Of Record), the examiner respectfully disagrees.

The applicant argues on Pg. 9 of the remarks, that Xu is not prior art under 35 U.S.C. § 103(a). For example the applicant states that the effective filing date of the present application is March 26 2016 which is based on the applications provisional applications No. 62/313,171 and 62/313,174. The examiner notes that the effective filing date for the provisional applications 62/313,171 and 62/313,174 states March 25 2016 and not March 26 2016 as stated by the applicant in the remarks. 

However after careful review of the provisional applications No. 62/313,171 and 62/313,174, the subject matter of independent claim 1 which corresponds to the embodiment of Fig. 55 which is supported in applicants US PG Pub application US (2020/0336976) and also in the parent application 15/470,165 US PG Publication (2017/0279858) is not supported in the provisional applications 62/313,171 and 62/313,174 stated by the applicant.

Since the provisional applications 62/313,171 and 62/313,174 do not provide adequate support of the subject matter of claim 1 with respect to the embodiment of Fig. 55, the effective filing date for the application is not March 25 2016 as stated by the applicant, but rather the effective filing date for the application will be March 27, 2017 which is the effective filing date of the application 15/470,165 since the specification in US PG Pub (2017/0279858) of application ‘165 provides support for claim 1 according to the embodiment of Fig. 55. 

The examiner has thoroughly reviewed each of the provisional applications 62/313,171 and 62/313,174 including the spec and appendix, and has not found a written description or support for each and every claim limitation in claim 1 in the provisional applications 62/313,171 and 62/313,174 that shows these features disclosed as an embodiment in combination, (see Hyatt v. Dudas) & (MPEP 2163 II. A). If the applicant is able to find support for claim 1 with respect to the embodiment of Fig. 55 in the provisional applications, the examiner asks the applicant to provide such support in the provisional applications for every claim limitation in claim 1 that shows these features disclosed as an embodiment in combination. However simply citing a range of page numbers without a mapping that shows how the disclosure describes each feature of the claim in combination will not be considered sufficient to satisfy a showing of adequate support in the provisional. For the reasons explained, the claims are not afforded the date of the prior filed application of March 25 2016. Therefore the effective filing date of the reference of Xu US (2019/0132717) of May 9 2016 is before the effective filing date of the instant application of March 27, 2017 and is therefore considered prior art under 35 U.S.C. 103(a). 

In regards to the applicants arguments regarding cited documents fail to disclose or suggest features of claims 1. 

In regards to the applicants arguments on (Pg.s’ 9-10 of the remarks), the applicant states that the cited references fail to disclose or suggest each and every feature element of claim 1. However the examiner respectfully disagrees. For example, the applicant argues the claim feature in claim 1 of “a first message comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device” is not taught in Xu. The applicant states that Para [0031] is the only reference to “multicast” and that Xu fails to disclose or suggest that its system’s support of “multicast” is related in any way to “vehicle-to-everything (V2X) multicast bearer coverage”, (i.e., Pg. 10 of the remarks). 

Xu discloses the UE transmits a connection request message 512 to one or more of the the network elements (see Fig. 5A, connection request 512) which is used for establishing a vehicle-to-everything (V2X) multicast bearer coverage for the wireless device (see Para’s [0039-0041] i.e., connection request (i.e., “first message”), [0044] i.e., cause allocating of radio resources for a terminal device for the V2X communication service (e.g., configure the terminal device with one or more V2X cells), [0046] i.e., The connection request message may indicate that the request is for V2X communication service…the network element 102 may configure the V2X UE 120 with a cell that is capable of providing resources for the V2X communication service  & [0050-0058] i.e., radio bearer to be established for V2X communication service which is based on the connection request, [0061-0063] i.e., established radio bearer (e.g., E-RAB) may enable V2X data to transfer & [0087]). 

Therefore the connection request 512 sent from the UE 110 (Xu, see Fig. 5A) may be reasonably interpreted as the claimed first message which is used for establishing the V2X multicast bearer coverage. With respect to the claimed term “coverage” in the limitation “for V2X multicast bearer coverage” in claim 1, Xu discloses a cell is provided for the UE for the V2X communication service as part of the radio bearer setup (Xu, see Para’s [0039] i.e., As a response to determining that the at least one radio bearer is for vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell configured to provide radio resources for the vehicle-related communication service, [0044] i.e., the radio bearer setup message may cause the third network element to cause allocating of radio resources for a terminal device for the V2X communication service (e.g., configure the terminal device with one or more v2X cells & [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell that is capable of providing resources for the V2X communication service). Therefore the V2X cell configured for the UE as disclosed in Para’s ([0039], [0044], & [0046]) of Xu is interpreted as establishing “coverage” for the UE and hence V2X bearer coverage will be established based on the connection request message.

With respect to the applicants argument regarding (Para [0031]) of Xu, Xu discloses in (Para [0031]) that in Fig. 1A, which is an example radio communication system to which embodiments of the invention may be applied (Xu, see Para’s [0005] & [0031]), that the terminal devices 110, 120, and 130 may communication data with either the network element 102 and/or network element 112. Xu further discloses in Para [0031] that the network element broadcasts data within the cell to the terminal devices 110, 120, and 130. Xu further discloses that for example, the terminal devices 110, 120, and 130 may be in communication with the network element using a bidirectional communication where the system may also support’s multicast communication, (Xu, see Para [0031]). 

Therefore since (Para [0005]) of Xu suggests that Fig. 1A illustrates an example radio communication system to which embodiments of the invention may be applied, and that V2X communication data is provided for the UEs in a respective cell 104, 114 which supports multicast communications (i.e., Para [0031]), then the radio bearer established for the UEs may be a V2X multicast bearer, and therefore Xu discloses establishing vehicle-to-everything (V2X) multicast bearer coverage for the wireless device which is based on the connection request (i.e., “first message”). Therefore Xu does suggest that its system’s supports of multicast is related to V2X multicast bearer coverage since embodiments of the invention may be applied to the radio communication system of Fig. 1 (Xu, see Para [0005]) and the embodiments of the invention include communicating V2X communication data using an established bearer configured for the UE according to the connection request (see Para’s [0039], [0044], & [0046] ). Therefore since multicast communications may be supported as a means for communication in the cells, such bearer established for the UE may be a V2X multicast bearer.  

In regards to the claim limitation of the first message comprising one or more indicators for V2X multicast bearer coverage for the wireless device, with broadest reasonable interpretation of the claim limitation, Xu discloses in (Para’s [0049-0050]) the connection request message comprises at least one indicator for the V2X multicast bearer coverage. For example, Xu discloses in Para [0049] i.e., “the connection request message comprises a specific field for indicating whether the connection request is for the V2X communication service…For example, the specific field may comprise one or more bits or bytes for indicating the cause”. Therefore the specific field for indicating the request for the V2X communication service in (Para’s [0049-0050]) of Xu may be reasonably interpreted as the claimed one or more indicators in the first message in claim 1 for establishing the “V2X multicast bearer coverage”. Therefore Xu is not silent about “one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device” as claim 1 recites. 

Furthermore the claim limitation in claim 1 cites “a first message comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device”. The claim language of “for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim feature of “for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device” which is intended use is not considered limiting. However for the reasons explained above, the teachings of Xu still does disclose the claim limitation of “a first message comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device”.

In regards to the applicants arguments in claim 1 regarding the claim feature of a “second message comprising one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device” (i.e., see Pg. 10 of the remarks), the applicant states that the office action alleges that Xu discloses these features, however the examiner respectfully disagrees with applicants assertion that the office action relies only on the teachings of Xu for disclosing the claim feature of “second message comprising one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device” in claim 1. 

In response to applicant's argument that Xu does not disclose the claim feature, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

While Xu discloses a second message (see Fig. 5A i.e., message 524) is received by the UE which includes one or more indicators for the V2X multicast service based on the V2X multicast bearer coverage for the wireless device (Xu, see Para’s [0056], [0058], [0061-0062] i.e., the at least one message transmitted (block 524) indicates (i.e., “indicator”) at least one radio bearer for the V2X communication service, [0068] & [0087]) and one or more configuration parameters for reception by the wireless device via a V2X multicast bearer (see Para’s [0039], [0044] i.e., configure the terminal device with one or more V2X cells, [0046], [0061] i.e., the network element 102 may configure the terminal device 110 with one or more V2X cells (i.e., “configuration parameter”), [0068], & [0087] i.e., bearer configuration (block 524) may comprise indicating the V2X carrier (i.e., “configuration parameter”) to the terminal device 110) and Xu suggests the UE performs the V2X communication according to a V2X multicast service capability (Xu, see Para’s [0022] i.e., V2X communication may comprise Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Infrastructure (V2I/N/N),  [0024-0025], & [0041]), Xu does not disclose the second message comprises one or more indicators for the V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device. However the claim feature would be rendered obvious in view of the teachings of Luo et al. US (2019/0124669). 

Luo discloses a second message comprises one or more indicators for the V2X multicast service capabilities (see Fig. 6 i.e., message in step 3 may be a second message & Para’s [0136-0138] i.e., In step 3, the base station transmits the resource allocation information to the vehicle device A…the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message (i.e., “second message”) which includes the traffic type information (i.e., “one or more indicators for the V2X multicast service capabilities”), [0138] i.e., The traffic type information includes the V2X multicast service capabilities & [0147-0149]).

Luo discloses the resource allocation information transmitted by the base station which includes scheduling configuration information (i.e., “second message”) which includes the one or more indicators for the V2X multicast service capabilities (see Para’s [0136] & [0138]) is based on a V2X bearer coverage that is to be established for the wireless device (see Para’s [0052] i.e., cells provide V2X coverage, [0128], & [0135-0139] i.e.,PC5 resource or Uu resource (i.e., bearer) requested by UE is for establishing a V2X bearer…the vehicle device A receives the allocation information allocated by the base station, determines transmitting resources according to the resource allocation information, and transmits V2X messages on the transmitting resources). Furthermore it is known in the art that the PC5 or UU bearers supports multicast communications.    

Therefore it would have been obvious to one of ordinary skill in the art for the one or more indicators for the one or more indicators for V2X multicast service capabilities included in the second resource allocation message which is based on the V2X bearer coverage to be established for the wireless device as disclosed in Luo to be included in the second message which indicates the V2X bearer to be used by the UE which is based on the V2X multicast bearer coverage as disclosed in Xu which results in V2X multicast service capabilities being indicated based on the V2X multicast bearer coverage that is to be established for the UE. 

For the reasons explained the teachings of Xu in view of Luo combined arrive to the claim feature of a “second message comprising one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device” as in claim 1. 

In light of the applicants originally filed disclosure Para [0397] discloses i.e., “According to an embodiment, the one or more indicators for V2X multicast service capabilities may comprise at least one of: an IMS communication service identifier (ICSI)”. Para’s [0087] & [0118] of the applicants originally filed disclosure discloses the IMS communication service identifiers (ICSIs) may indicate at least one pedestrian, vehicle, infrastructure, vehicle-to-vehicle service, vehicle-to-pedestrian service, vehicle-to-infrastructure service, and/or vehicle-to-network service capabilities of the wireless device. 

Therefore the teachings of Luo discloses the one or more indicators for V2X multicast service capabilities (Luo, see Para [0138] i.e., the traffic type information includes V2V, V2I, V2P, V2N traffic type information) which is included in the second message in Fig. 6 step 3 of Luo, (see Para’s [0135-0138]). By combining the teaching of Xu with Luo such indicators for V2X multicast service capabilities included in the second message will be based on a V2X multicast bearer coverage to be established for the wireless device since the teachings of Xu discloses a V2X multicast service capability to be used for the V2X communication service is based on V2X multicast bearer coverage for the wireless device (Xu, see Para’s [0005], [0022] i.e., V2X communication may comprise Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Infrastructure (V2I/N/N), [0024-0025], [0031] i.e., multicast communications is supported, & [0056-0058] i.e., radio bearer to be established for V2X communication service).  

In regards to the applicants argument on Pg. 10 of the remarks, the applicant argues that Xu fails to disclose or suggest that its radio bearer has anything to do with “V2X multicast service capabilities”, however the examiner respectfully disagrees as Xu teaches that V2X multicast service capabilities will be used on the selected bearer (Xu, see Para’s [0022] i.e., V2X communication may comprise Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Infrastructure (V2I/N/N) (i.e., “V2X multicast service capabilities”),  [0024-0025], [0031], [0058]) & [0063] i.e., the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service). The applicant further argues at the bottom paragraph of Pg. 10 that Xu does not disclose “V2X multicast service capabilities are based on the V2X multicast bearer coverage. While the combined teachings of Xu in view of Luo has been shown to disclose the claim feature of “second message comprising one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device”, Xu discloses such V2X multicast service capabilities as disclosed in (Xu Para [0022]) are based on the V2X multicast bearer coverage that will be established for the UE or wireless device since the V2X communication service will be communicated on the V2X multicast bearer coverage configured for the UE  (Xu, see Para’s [0022] i.e., V2X communication may comprise Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Infrastructure (V2I/N/N) (i.e., “V2X multicast service capabilities”),  [0024-0025], [0031], [0058]) & [0063] i.e., the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service).

For the reasons explained the combination of Xu in view of Luo, further in view of Solovyev, and further in view of Baek in combination discloses the claim features in claim 1, and therefore the rejection of claim 1 is maintained over the combination of the references under 35 U.S.C. § 103. Independent claims 9 and 17 which recite features similar to claim 1 also remain rejected over the prior art (Of Record) for the same reasons as claim 1. The dependent claims remain rejected over the prior art (Of Record) based at least on their dependence to the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 9-10, 17-18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. US (2019/0132717) in view of Luo et al. US (2019/0124669), further in view of Solovyev et al. US (2015/0229491), and further in view of Baek et al. US (2019/0028866).   

Regarding Claim 1, Xu discloses a method comprising: sending, by a wireless device (see Fig. 1A i.e., UE 110 & Fig. 5A i.e., UE 110 & Para’s [0021] & [0040-0041] i.e., V2X terminal device performing the steps of Fig. 3) to a network entity (see Fig. 1A i.e., Network Element 102 & Fig. 5A i.e., Network Element 102 & Para [0012]), 

a first message (see Fig. 5A i.e., Request 512) comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device, (see Fig. 5A i.e., the UE 110 sends a connection request (i.e., “first message”) in step  512 which is a connection (i.e., “bearer”) request indicating a request for a V2X communication service for establishing V2X multicast bearer coverage configured for the UE 110 as in Fig. 5A step 524 i.e., Bearer Config, (see Para’s [0013] i.e., the radio communication system may comprise a plurality of network elements providing cells and service for a certain area (i.e., “coverage”), [0031] i.e., said system supports multicast, [0040-0041] i.e., The terminal device may cause a transmission of a connection request message (i.e., “first message”) to the radio communication system, the connection request message indicating the need to establish the communication service, wherein the connection request message further indicates whether the connection request is for a vehicle-related communication service or for some other communication service, [0046] i.e., The connection request message may indicate that the request is for V2X communication service, [0047-0048] i.e., the terminal device 110 (or UE 110) may transmit a connection request message to a network element of the radio communication system (block 512). For example, the connection request message may be transmitted to the network element 102. The connection request message may indicate, to the network element 102, whether the connection request message is for a V2X communication service or for some other communication service, [0049-0050] i.e., the connection request message comprises a specific field (i.e., “indicator”) for indicating (i.e., “indicator”) whether the connection request is for the V2X communication service or for said some other communication service, [0054] i.e., the connection request message requests connection (i.e., “V2X multicast bearer coverage”) for the V2X communication service, [0061-0062] i.e., The network element 102 may configure the terminal device 110 with one or more V2X cells (i.e.,  “coverage”) provided by the network element 102…the at least one message transmitted (block 524) indicates at least one radio bearer for the V2X communication service (i.e., “V2X multicast bearer coverage”). Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication (i.e., “V2X multicast bearer coverage”)    & [0063] i.e., the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service, & [0064] i.e., the network element 102 may receive the connection request message from the terminal device 110 (block 512)) 

receiving, by the wireless device (see Fig. 5A i.e., UE 110) from the network entity (see Fig. 5A i.e., Network element 102), a second message (see Fig. 5A i.e., Bearer Config message 524) comprising: one or more indicators for V2X multicast service based on the V2X multicast bearer coverage for the wireless device, (see Fig. 5A i.e., Bearer Config 524 indicates the radio bearer to be established for a V2X communication service & Para’s [0016] i.e., V2X communication services, [0021] i.e., V2X communication services, [0024] i.e., the network element 102 may act as a central unit or provide V2X service for V2V communication system, [0031] i.e., said system supports multicast, [0039] i.e., the radio bearer setup message indicating at least one radio bearer to be used by a terminal device of the radio communication system for at least one communication service. The first network element may determine, based on the radio bearer setup message, whether the at least one radio bearer is for a vehicle-related communication service…As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell configured to provide radio resources for the vehicle-related communication service, [0044], [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer to be established for V2X communication service, [0058], [0061-0063] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate (i.e., “indicator”) the at least one radio bearer for the V2X communication, [0068] i.e., the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service, & [0087] i.e., The network element 102 may indicate the at least one radio bearer (e.g., V2X radio bearer) to the terminal device 110). 

and one or more configuration parameters for reception by the wireless device from the network entity via a V2X multicast bearer, (see Fig. 5A i.e., Bearer Config 524 & Para’s [0031] i.e., said system supports multicast, [0039] i.e., As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell (i.e., “configuration parameter”) configured to provide radio resources for the vehicle-related communication service, [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell (i.e., “configuration parameter”) that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer (i.e., “configuration parameter”) to be established for V2X communication service, [0058], [0061-0062] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer (i.e., “configuration parameter”) for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer, [0068] i.e., Thus, in block 524, the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service…the communication of block 524 may cause the terminal device 110 to configure with said one or more cells & [0087] i.e., The establishment of the at least one radio bearer for the V2X communication service may comprise using a dedicated V2X carrier. Therefore, the bearer configuration (block 524) may comprise indicating the V2X carrier to the terminal device 110)

and receiving, via the V2X multicast bearer, at least one packet, (see Fig. 5A i.e., step 526 in which data communication occurs via the established bearer & Para’s [0028] i.e., wherein the at least one terminal device 110, 120, 130 may simultaneously receive from and/or may simultaneously transmit to at least two network points, [0031] i.e., bidirectional communication between terminal devices 110, 120, 130 and network element 102, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data (i.e., includes data packets) may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer))  

XU does not disclose the claim feature of the second message comprising: one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device. However the claim feature would be rendered obvious Luo et al. US (2019/0124669). 

Luo discloses in a V2X communication system (see Fig. 6 & Para’s [0003-0004] & [0128] i.e., the vehicle A needs to send a request (i.e., “first message”) for requesting resource of transmitting V2X messages to the network side) that a second message (see Fig. 6 i.e., step 3 & Para [0136]) is received by a wireless device (see Fig. 6 i.e., Vehicle Device A) comprising: one or more indicators for V2X multicast service capabilities, (see Para’s [0044] i.e., Uu interface supports multicast, [0054] i.e., multicast supported, [0106], [0135] i.e., Uu interface supports multicast & [0136-0138] i.e., In step 3, the base station transmits the resource allocation information to the vehicle device A…the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message. The semi-persistent scheduling configuration (i.e., “second message”) information includes the following information…The traffic type information (i.e., V2X multicast service capabilities) using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information (i.e., V2X multicast service capabilities) & [0147] i.e., the semi-persistent scheduling configuration information (i.e., “second message”) includes: the resource type information and the traffic type information (i.e., includes V2X multicast service capabilities))

based on V2X multicast bearer coverage for the wireless device (see Fig. 6 i.e., step 3 where the base station transmits resource allocation information to the vehicle device A which will be used for establishing a bearer for the V2X communication by the vehicle device A & Para’s [0036] i.e., the UE may subsequently transmit a traffic content of the low latency traffic on the corresponding communication resource according to the resource allocation information, [0044] i.e., Uu and/or PC5 interface resource type indication information…Uu interface supports multicast, [0054] i.e., multicast supported, [0106], [0135], [0128] i.e., the vehicle device A needs to send a request for requesting resource of transmitting V2X messages to the network side, [0135] i.e., PC5 resource or Uu resource (i.e., “bearer”)…Uu interface supports multicast, & [0136-0138] i.e., resource allocation information for V2X communication )

(Luo suggests the base station determines the resource allocation required for the V2X communication according to the V2X traffic type information (i.e., includes V2X multicast service capabilities) for satisfying the latency requirement of the V2X traffic type, (see Para’s [0037-0039] i.e., when requesting a resource allocation for a low latency traffic, the UE sends not only a resource allocation request but also the low latency traffic information to the network control unit, so that the network control unit may allocate resources according to the requirement of resource allocation characterized by the low latency traffic information, and meet the low latency requirement of the low latency traffic as much as possible when performing resource allocation, [0101], [0128], [0136-0139] i.e., The semi-persistent scheduling information includes the following information: The traffic type information & [0149])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second message received by the wireless device as disclosed in XU to further comprise the one or more indicators for V2X multicast service capabilities included in the second message received by a wireless device for performing V2X communications as disclosed in the teachings of Luo because the motivation lies in Luo for the base station to determine the resource allocation required for the V2X communication of the wireless device according to the V2X traffic type information including V2X service capabilities for satisfying the latency requirement of the V2X traffic type. 

While XU discloses the network entity 102 may be a radio network controller (RNC) (XU, see Para [0012]), the combination of XU in view of Luo does not disclose the network entity is an internet protocol multimedia subsystem (IMS) network entity. However the claim feature would be rendered obvious in view of Solovyev et al. US (2015/0229491)

Solovyev discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity (see Para’s [0087], [0113] i.e., The key goal of the given invention is to provide a solution for significant infrastructure reduction and simplification without decreasing functionality when VoLTE is deployed alongside with the existing 2G/3G network. The challenge is to simplify the sophisticated core network, that combines 2G/3G infrastructure, EPC and IMS, by reducing 2G/3G SS7 core, connecting existing BSCs and RNS directly to IMS, integrating them into IMS with minimal impact on it & [0114]).

(Solovyev suggests the integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs (see Para’s [0081-0082] & [0113])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the radio network controller (RNC) network entity as disclosed in XU in view of Luo  to be an internet protocol multimedia subsystem (IMS) network entity based on the teachings of Solovyev who discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity because the motivation lies in Solovyev that such integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs in the network system. 

While XU discloses the establishment of the V2X multicast bearer coverage between the wireless device and the IMS network entity (XU, see Fig. 5A i.e., steps 554 & 526 & Para’s [0015], [0063] i.e., The terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…This may mean, for example, that the established at least one radio bearer (e.g. E-RAB) may enable data to transfer, [0070-0071], & [0087] i.e., The at least one radio bearer may be established, and the V2X carrier may be utilized by the terminal device 110 to transmit data), the combination of XU in view of Luo, and further in view of Solovyev does not disclose sending, by the wireless device to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage. However the claim feature would be rendered obvious in view of Baek et al. US (2019/0028866).   

Baek discloses sending, by a wireless device (see Fig. 15 i.e., UE 1505) to an IMS network entity (see Fig. 15 i.e., message 1557 sent to MME 1515 via eNB 1510), a third message (see Fig. 15 i.e., Bearer Setup message 1557) confirming establishment of the V2X multicast bearer coverage (see Para’s [0147] i.e., V2X may be supported in the mobile communication network, [0152] i.e., V2X service provided, [0210], & [0216-0217] i.e., At operation 1557, the UE 1505 that receives the bearer setup message can know that a connection for the SCEF is established with the EPS bearer ID, and completes the bearer connection establishment through the SCEF 1525 by sending a bearer setup complete message to the MME 1515 (i.e., “confirming establishment”))

(Baek suggests the bearer setup complete message 1557 is for indicating that the establishment of the bearer is completed so that data communication can occur over the established bearer (see Fig. 15 & Para [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which establishes the V2X multicast bearer coverage with the IMS network entity for performing V2X communications in response to receiving the bearer configuration as disclosed in XU in view of Luo, and further in view of Solovyev to sending to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage such as the bearer setup complete message sent by the UE as disclosed in Baek because the motivation lies in Baek that the bearer setup complete message is used for indicating that the establishment of the bearer is completed for successful communication of the V2X data communication.  

Regarding Claims 2, 10, 18, and 26  the combination of XU in view of Luo, further in view of Solovyev, and further in view of Baek discloses the method, non-transitory computer-readable medium, system, and wireless device of claims 1, 9, 17, and 25 wherein the second message further comprises one or more configuration parameters for receiving via a V2X broadcast bearer, (XU, see Fig. 5A i.e., 524 Bearer Config. & Para’s [0031] i.e., the network element 102 may, for example, broadcast data within the cell 104. The broadcasted data may be detected and received by the terminal devices 110, 120, 130, [0039], [0044], [0058], & [0062-0063] i.e., the at least one message transmitted (block 524) indicates at least one radio bearer for the V2X communication service (i.e.,”V2X broadcast bearer”), [0070], [0073], & [0087] i.e., Therefore, the bearer configuration (block 524) may comprise indicating the V2X carrier to the terminal device 110…The network element 102 may indicate the at least one radio bearer (e.g. V2X radio bearer) to the terminal device 110). 
 
Regarding Claim 9, XU discloses a non-transitory computer-readable (see Para [0126] i.e., non-transitory medium) medium storing instructions (see Para [0126]) that, when executed (see Para [0126]), cause: sending to a network entity (see Fig. 1A i.e., Network Element 102 & Fig. 5A i.e., Network Element 102 & Para [0012]), 
a first message (see Fig. 5A i.e., Request 512) comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for a wireless device (see Fig. 1A i.e., UE 110 & Fig. 5A i.e., UE 110 & Para’s [0021] & [0040-0041] i.e., V2X terminal device performing the steps of Fig. 3), (see Fig. 5A i.e., the UE 110 sends a connection request (i.e., “first message”) in step  512 which is a connection (i.e., “bearer”) request indicating a request for a V2X communication service for establishing V2X multicast bearer coverage configured for the UE 110 as in Fig. 5A step 524 i.e., Bearer Config, (see Para’s [0013] i.e., the radio communication system may comprise a plurality of network elements providing cells and service for a certain area (i.e., “coverage”), [0031] i.e., said system supports multicast, [0040-0041] i.e., The terminal device may cause a transmission of a connection request message (i.e., “first message”) to the radio communication system, the connection request message indicating the need to establish the communication service, wherein the connection request message further indicates whether the connection request is for a vehicle-related communication service or for some other communication service, [0046] i.e., The connection request message may indicate that the request is for V2X communication service, [0047-0048] i.e., the terminal device 110 (or UE 110) may transmit a connection request message to a network element of the radio communication system (block 512). For example, the connection request message may be transmitted to the network element 102. The connection request message may indicate, to the network element 102, whether the connection request message is for a V2X communication service or for some other communication service, [0049-0050] i.e., the connection request message comprises a specific field (i.e., “indicator”) for indicating (i.e., “indicator”) whether the connection request is for the V2X communication service or for said some other communication service, [0054] i.e., the connection request message requests connection (i.e., “V2X multicast bearer coverage”) for the V2X communication service, [0061-0062] i.e., The network element 102 may configure the terminal device 110 with one or more V2X cells (i.e.,  “coverage”) provided by the network element 102…the at least one message transmitted (block 524) indicates at least one radio bearer for the V2X communication service (i.e., “V2X multicast bearer coverage”). Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication (i.e., “V2X multicast bearer coverage”)    & [0063] i.e., the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service, & [0064] i.e., the network element 102 may receive the connection request message from the terminal device 110 (block 512)) 

receiving from the network entity (see Fig. 5A i.e., Network element 102), a second message (see Fig. 5A i.e., Bearer Config message 524) comprising: one or more indicators for V2X multicast service based on the V2X multicast bearer coverage for the wireless device, (see Fig. 5A i.e., Bearer Config 524 indicates the radio bearer to be established for a V2X communication service & Para’s [0016] i.e., V2X communication services, [0021] i.e., V2X communication services, [0024] i.e., the network element 102 may act as a central unit or provide V2X service for V2V communication system, [0031] i.e., said system supports multicast, [0039] i.e., the radio bearer setup message indicating at least one radio bearer to be used by a terminal device of the radio communication system for at least one communication service. The first network element may determine, based on the radio bearer setup message, whether the at least one radio bearer is for a vehicle-related communication service…As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell configured to provide radio resources for the vehicle-related communication service, [0044], [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer to be established for V2X communication service, [0058], [0061-0063] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate (i.e., “indicator”) the at least one radio bearer for the V2X communication, [0068] i.e., the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service, & [0087] i.e., The network element 102 may indicate the at least one radio bearer (e.g., V2X radio bearer) to the terminal device 110). 

and one or more configuration parameters for reception by the wireless device from the network entity via a V2X multicast bearer, (see Fig. 5A i.e., Bearer Config 524 & Para’s [0031] i.e., said system supports multicast, [0039] i.e., As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell (i.e., “configuration parameter”) configured to provide radio resources for the vehicle-related communication service, [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell (i.e., “configuration parameter”) that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer (i.e., “configuration parameter”) to be established for V2X communication service, [0058], [0061-0062] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer (i.e., “configuration parameter”) for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer, [0068] i.e., Thus, in block 524, the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service…the communication of block 524 may cause the terminal device 110 to configure with said one or more cells & [0087] i.e., The establishment of the at least one radio bearer for the V2X communication service may comprise using a dedicated V2X carrier. Therefore, the bearer configuration (block 524) may comprise indicating the V2X carrier to the terminal device 110)

and receiving, via the V2X multicast bearer, at least one packet, (see Fig. 5A i.e., step 526 in which data communication occurs via the established bearer & Para’s [0028] i.e., wherein the at least one terminal device 110, 120, 130 may simultaneously receive from and/or may simultaneously transmit to at least two network points, [0031] i.e., bidirectional communication between terminal devices 110, 120, 130 and network element 102, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data (i.e., includes data packets) may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer))  

XU does not disclose the claim feature of the second message comprising: one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device. However the claim feature would be rendered obvious Luo et al. US (2019/0124669). 
Luo discloses in a V2X communication system (see Fig. 6 & Para’s [0003-0004] & [0128] i.e., the vehicle A needs to send a request (i.e., “first message”) for requesting resource of transmitting V2X messages to the network side) that a second message (see Fig. 6 i.e., step 3 & Para [0136]) is received by a wireless device (see Fig. 6 i.e., Vehicle Device A) comprising: one or more indicators for V2X multicast service capabilities, (see Para’s [0044] i.e., Uu interface supports multicast, [0054] i.e., multicast supported, [0106], [0135] i.e., Uu interface supports multicast & [0136-0138] i.e., In step 3, the base station transmits the resource allocation information to the vehicle device A…the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message. The semi-persistent scheduling configuration (i.e., “second message”) information includes the following information…The traffic type information (i.e., V2X multicast service capabilities) using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information (i.e., V2X multicast service capabilities) & [0147] i.e., the semi-persistent scheduling configuration information (i.e., “second message”) includes: the resource type information and the traffic type information (i.e., includes V2X multicast service capabilities))

based on V2X multicast bearer coverage for the wireless device (see Fig. 6 i.e., step 3 where the base station transmits resource allocation information to the vehicle device A which will be used for establishing a bearer for the V2X communication by the vehicle device A & Para’s [0036] i.e., the UE may subsequently transmit a traffic content of the low latency traffic on the corresponding communication resource according to the resource allocation information, [0044] i.e., Uu and/or PC5 interface resource type indication information, [0128] i.e., the vehicle device A needs to send a request for requesting resource of transmitting V2X messages to the network side, [0135] i.e., PC5 resource or Uu resource (i.e., “bearer”) & [0136-0138] i.e., resource allocation information for V2X communication )

(Luo suggests the base station determines the resource allocation required for the V2X communication according to the V2X traffic type information (i.e., includes V2X multicast service capabilities) for satisfying the latency requirement of the V2X traffic type, (see Para’s [0037-0039] i.e., when requesting a resource allocation for a low latency traffic, the UE sends not only a resource allocation request but also the low latency traffic information to the network control unit, so that the network control unit may allocate resources according to the requirement of resource allocation characterized by the low latency traffic information, and meet the low latency requirement of the low latency traffic as much as possible when performing resource allocation, [0101], [0128], [0136-0139] i.e., The semi-persistent scheduling information includes the following information: The traffic type information & [0149])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second message received by the wireless device as disclosed in XU to further comprise the one or more indicators for V2X multicast service capabilities included in the second message received by a wireless device for performing V2X communications as disclosed in the teachings of Luo because the motivation lies in Luo for the base station to determine the resource allocation required for the V2X communication of the wireless device according to the V2X traffic type information including V2X service capabilities for satisfying the latency requirement of the V2X traffic type. 

While XU discloses the network entity 102 may be a radio network controller (RNC) (XU, see Para [0012]), the combination of XU in view of Luo does not disclose the network entity is an internet protocol multimedia subsystem (IMS) network entity. However the claim feature would be rendered obvious in view of Solovyev et al. US (2015/0229491)

Solovyev discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity (see Para’s [0087], [0113] i.e., The key goal of the given invention is to provide a solution for significant infrastructure reduction and simplification without decreasing functionality when VoLTE is deployed alongside with the existing 2G/3G network. The challenge is to simplify the sophisticated core network, that combines 2G/3G infrastructure, EPC and IMS, by reducing 2G/3G SS7 core, connecting existing BSCs and RNS directly to IMS, integrating them into IMS with minimal impact on it & [0114]).

(Solovyev suggests the integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs (see Para’s [0081-0082] & [0113])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the radio network controller (RNC) network entity as disclosed in XU in view of Luo  to be an internet protocol multimedia subsystem (IMS) network entity based on the teachings of Solovyev who discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity because the motivation lies in Solovyev that such integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs in the network system. 

While XU discloses the establishment of the V2X multicast bearer coverage between the wireless device and the IMS network entity (XU, see Fig. 5A i.e., steps 554 & 526 & Para’s [0015], [0063] i.e., The terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…This may mean, for example, that the established at least one radio bearer (e.g. E-RAB) may enable data to transfer, [0070-0071], & [0087] i.e., The at least one radio bearer may be established, and the V2X carrier may be utilized by the terminal device 110 to transmit data), the combination of XU in view of Luo, and further in view of Solovyev does not disclose sending, by the wireless device to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage. However the claim feature would be rendered obvious in view of Baek et al. US (2019/0028866).   

Baek discloses sending, by a wireless device (see Fig. 15 i.e., UE 1505) to an IMS network entity (see Fig. 15 i.e., message 1557 sent to MME 1515 via eNB 1510), a third message (see Fig. 15 i.e., Bearer Setup message 1557) confirming establishment of the V2X multicast bearer coverage (see Para’s [0147] i.e., V2X may be supported in the mobile communication network, [0152] i.e., V2X service provided, [0210], & [0216-0217] i.e., At operation 1557, the UE 1505 that receives the bearer setup message can know that a connection for the SCEF is established with the EPS bearer ID, and completes the bearer connection establishment through the SCEF 1525 by sending a bearer setup complete message to the MME 1515 (i.e., “confirming establishment”))

(Baek suggests the bearer setup complete message 1557 is for indicating that the establishment of the bearer is completed so that data communication can occur over the established bearer (see Fig. 15 & Para [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which establishes the V2X multicast bearer coverage with the IMS network entity for performing V2X communications in response to receiving the bearer configuration as disclosed in XU in view of Luo, and further in view of Solovyev to sending to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage such as the bearer setup complete message sent by the UE as disclosed in Baek because the motivation lies in Baek that the bearer setup complete message is used for indicating that the establishment of the bearer is completed for successful communication of the V2X data communication.  

Regarding Claim 17, a system (see Fig. 5A) comprising: a wireless device (see Fig. 5A i.e., UE 110); and a network entity (see Fig. 5A i.e., network element 102), wherein the wireless device (see Fig. 5A i.e., UE 110) is configured to: send to the network entity (see Fig. 1A i.e., Network Element 102 & Fig. 5A i.e., Network Element 102 & Para [0012]), 

a first message (see Fig. 5A i.e., Request 512) comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device (see Fig. 1A i.e., UE 110 & Fig. 5A i.e., UE 110 & Para’s [0021] & [0040-0041] i.e., V2X terminal device performing the steps of Fig. 3), (see Fig. 5A i.e., the UE 110 sends a connection request (i.e., “first message”) in step  512 which is a connection (i.e., “bearer”) request indicating a request for a V2X communication service for establishing V2X multicast bearer coverage configured for the UE 110 as in Fig. 5A step 524 i.e., Bearer Config, (see Para’s [0013] i.e., the radio communication system may comprise a plurality of network elements providing cells and service for a certain area (i.e., “coverage”), [0031] i.e., said system supports multicast, [0040-0041] i.e., The terminal device may cause a transmission of a connection request message (i.e., “first message”) to the radio communication system, the connection request message indicating the need to establish the communication service, wherein the connection request message further indicates whether the connection request is for a vehicle-related communication service or for some other communication service, [0046] i.e., The connection request message may indicate that the request is for V2X communication service, [0047-0048] i.e., the terminal device 110 (or UE 110) may transmit a connection request message to a network element of the radio communication system (block 512). For example, the connection request message may be transmitted to the network element 102. The connection request message may indicate, to the network element 102, whether the connection request message is for a V2X communication service or for some other communication service, [0049-0050] i.e., the connection request message comprises a specific field (i.e., “indicator”) for indicating (i.e., “indicator”) whether the connection request is for the V2X communication service or for said some other communication service, [0054] i.e., the connection request message requests connection (i.e., “V2X multicast bearer coverage”) for the V2X communication service, [0061-0062] i.e., The network element 102 may configure the terminal device 110 with one or more V2X cells (i.e.,  “coverage”) provided by the network element 102…the at least one message transmitted (block 524) indicates at least one radio bearer for the V2X communication service (i.e., “V2X multicast bearer coverage”). Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication (i.e., “V2X multicast bearer coverage”)    & [0063] i.e., the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service, & [0064] i.e., the network element 102 may receive the connection request message from the terminal device 110 (block 512)) 

receiving from the network entity (see Fig. 5A i.e., Network element 102), a second message (see Fig. 5A i.e., Bearer Config message 524) comprising: one or more indicators for V2X multicast service based on the V2X multicast bearer coverage for the wireless device, (see Fig. 5A i.e., Bearer Config 524 indicates the radio bearer to be established for a V2X communication service & Para’s [0016] i.e., V2X communication services, [0021] i.e., V2X communication services, [0024] i.e., the network element 102 may act as a central unit or provide V2X service for V2V communication system, [0031] i.e., said system supports multicast, [0039] i.e., the radio bearer setup message indicating at least one radio bearer to be used by a terminal device of the radio communication system for at least one communication service. The first network element may determine, based on the radio bearer setup message, whether the at least one radio bearer is for a vehicle-related communication service…As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell configured to provide radio resources for the vehicle-related communication service, [0044], [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer to be established for V2X communication service, [0058], [0061-0063] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate (i.e., “indicator”) the at least one radio bearer for the V2X communication, [0068] i.e., the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service, & [0087] i.e., The network element 102 may indicate the at least one radio bearer (e.g., V2X radio bearer) to the terminal device 110). 

and one or more configuration parameters for reception by the wireless device from the network entity via a V2X multicast bearer, (see Fig. 5A i.e., Bearer Config 524 & Para’s [0031] i.e., said system supports multicast, [0039] i.e., As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell (i.e., “configuration parameter”) configured to provide radio resources for the vehicle-related communication service, [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell (i.e., “configuration parameter”) that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer (i.e., “configuration parameter”) to be established for V2X communication service, [0058], [0061-0062] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer (i.e., “configuration parameter”) for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer, [0068] i.e., Thus, in block 524, the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service…the communication of block 524 may cause the terminal device 110 to configure with said one or more cells & [0087] i.e., The establishment of the at least one radio bearer for the V2X communication service may comprise using a dedicated V2X carrier. Therefore, the bearer configuration (block 524) may comprise indicating the V2X carrier to the terminal device 110)

and send, to the wireless device via the V2X multicast bearer, at least one packet, (see Fig. 5A i.e., step 526 in which data communication occurs via the established bearer & Para’s [0028] i.e., wherein the at least one terminal device 110, 120, 130 may simultaneously receive from and/or may simultaneously transmit to at least two network points, [0031] i.e., bidirectional communication between terminal devices 110, 120, 130 and network element 102, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data (i.e., includes data packets) may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data sending to the wireless device at least one data packet via the bearer))  

XU does not disclose the claim feature of the second message comprising: one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device. However the claim feature would be rendered obvious Luo et al. US (2019/0124669). 

Luo discloses in a V2X communication system (see Fig. 6 & Para’s [0003-0004] & [0128] i.e., the vehicle A needs to send a request (i.e., “first message”) for requesting resource of transmitting V2X messages to the network side) that a second message (see Fig. 6 i.e., step 3 & Para [0136]) is received by a wireless device (see Fig. 6 i.e., Vehicle Device A) comprising: one or more indicators for V2X multicast service capabilities, (see Para’s [0044] i.e., Uu interface supports multicast, [0054] i.e., multicast supported, [0106], [0135] i.e., Uu interface supports multicast & [0136-0138] i.e., In step 3, the base station transmits the resource allocation information to the vehicle device A…the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message. The semi-persistent scheduling configuration (i.e., “second message”) information includes the following information…The traffic type information (i.e., V2X multicast service capabilities) using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information (i.e., V2X multicast service capabilities) & [0147] i.e., the semi-persistent scheduling configuration information (i.e., “second message”) includes: the resource type information and the traffic type information (i.e., includes V2X multicast service capabilities))

based on V2X multicast bearer coverage for the wireless device (see Fig. 6 i.e., step 3 where the base station transmits resource allocation information to the vehicle device A which will be used for establishing a bearer for the V2X communication by the vehicle device A & Para’s [0036] i.e., the UE may subsequently transmit a traffic content of the low latency traffic on the corresponding communication resource according to the resource allocation information, [0044] i.e., Uu and/or PC5 interface resource type indication information, [0128] i.e., the vehicle device A needs to send a request for requesting resource of transmitting V2X messages to the network side, [0135] i.e., PC5 resource or Uu resource (i.e., “bearer”) & [0136-0138] i.e., resource allocation information for V2X communication )

(Luo suggests the base station determines the resource allocation required for the V2X communication according to the V2X traffic type information (i.e., includes V2X multicast service capabilities) for satisfying the latency requirement of the V2X traffic type, (see Para’s [0037-0039] i.e., when requesting a resource allocation for a low latency traffic, the UE sends not only a resource allocation request but also the low latency traffic information to the network control unit, so that the network control unit may allocate resources according to the requirement of resource allocation characterized by the low latency traffic information, and meet the low latency requirement of the low latency traffic as much as possible when performing resource allocation, [0101], [0128], [0136-0139] i.e., The semi-persistent scheduling information includes the following information: The traffic type information & [0149])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second message received by the wireless device as disclosed in XU to further comprise the one or more indicators for V2X multicast service capabilities included in the second message received by a wireless device for performing V2X communications as disclosed in the teachings of Luo because the motivation lies in Luo for the base station to determine the resource allocation required for the V2X communication of the wireless device according to the V2X traffic type information including V2X service capabilities for satisfying the latency requirement of the V2X traffic type. 

While XU discloses the network entity 102 may be a radio network controller (RNC) (XU, see Para [0012]), the combination of XU in view of Luo does not disclose the network entity is an internet protocol multimedia subsystem (IMS) network entity. However the claim feature would be rendered obvious in view of Solovyev et al. US (2015/0229491)

Solovyev discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity (see Para’s [0087], [0113] i.e., The key goal of the given invention is to provide a solution for significant infrastructure reduction and simplification without decreasing functionality when VoLTE is deployed alongside with the existing 2G/3G network. The challenge is to simplify the sophisticated core network, that combines 2G/3G infrastructure, EPC and IMS, by reducing 2G/3G SS7 core, connecting existing BSCs and RNS directly to IMS, integrating them into IMS with minimal impact on it & [0114]).

(Solovyev suggests the integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs (see Para’s [0081-0082] & [0113])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the radio network controller (RNC) network entity as disclosed in XU in view of Luo to be an internet protocol multimedia subsystem (IMS) network entity based on the teachings of Solovyev who discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity because the motivation lies in Solovyev that such integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs in the network system. 

While XU discloses the establishment of the V2X multicast bearer coverage between the wireless device and the IMS network entity (XU, see Fig. 5A i.e., steps 554 & 526 & Para’s [0015], [0063] i.e., The terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…This may mean, for example, that the established at least one radio bearer (e.g. E-RAB) may enable data to transfer, [0070-0071], & [0087] i.e., The at least one radio bearer may be established, and the V2X carrier may be utilized by the terminal device 110 to transmit data), the combination of XU in view of Luo, and further in view of Solovyev does not disclose sending, by the wireless device to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage. However the claim feature would be rendered obvious in view of Baek et al. US (2019/0028866).   

Baek discloses sending, by a wireless device (see Fig. 15 i.e., UE 1505) to an IMS network entity (see Fig. 15 i.e., message 1557 sent to MME 1515 via eNB 1510), a third message (see Fig. 15 i.e., Bearer Setup message 1557) confirming establishment of the V2X multicast bearer coverage (see Para’s [0147] i.e., V2X may be supported in the mobile communication network, [0152] i.e., V2X service provided, [0210], & [0216-0217] i.e., At operation 1557, the UE 1505 that receives the bearer setup message can know that a connection for the SCEF is established with the EPS bearer ID, and completes the bearer connection establishment through the SCEF 1525 by sending a bearer setup complete message to the MME 1515 (i.e., “confirming establishment”))

(Baek suggests the bearer setup complete message 1557 is for indicating that the establishment of the bearer is completed so that data communication can occur over the established bearer (see Fig. 15 & Para [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which establishes the V2X multicast bearer coverage with the IMS network entity for performing V2X communications in response to receiving the bearer configuration as disclosed in XU in view of Luo, and further in view of Solovyev to sending to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage such as the bearer setup complete message sent by the UE as disclosed in Baek because the motivation lies in Baek that the bearer setup complete message is used for indicating that the establishment of the bearer is completed for successful communication of the V2X data communication.  

Regarding Claim 25, Xu discloses a wireless device (see Fig. 1A i.e., UE 110 & Fig. 5A i.e., UE 110 & Para’s [0021] & [0040-0041] i.e., V2X terminal device performing the steps of Fig. 3)  comprising: one or more processors (see Fig. 5A i.e., UE 110 comprises a processor & Para’s [0122] & [0125]); and memory storing instructions (see Para’s [0125-0126]) that, when executed by the one or more processors (see Para’s [0125-0126]), configure the wireless device to: 

send to a network entity (see Fig. 1A i.e., Network Element 102 & Fig. 5A i.e., Network Element 102 & Para [0012]), 

a first message (see Fig. 5A i.e., Request 512) comprising one or more indicators for vehicle-to-everything (V2X) multicast bearer coverage for the wireless device, (see Fig. 5A i.e., the UE 110 sends a connection request (i.e., “first message”) in step  512 which is a connection (i.e., “bearer”) request indicating a request for a V2X communication service for establishing V2X multicast bearer coverage configured for the UE 110 as in Fig. 5A step 524 i.e., Bearer Config, (see Para’s [0013] i.e., the radio communication system may comprise a plurality of network elements providing cells and service for a certain area (i.e., “coverage”), [0031] i.e., said system supports multicast, [0040-0041] i.e., The terminal device may cause a transmission of a connection request message (i.e., “first message”) to the radio communication system, the connection request message indicating the need to establish the communication service, wherein the connection request message further indicates whether the connection request is for a vehicle-related communication service or for some other communication service, [0046] i.e., The connection request message may indicate that the request is for V2X communication service, [0047-0048] i.e., the terminal device 110 (or UE 110) may transmit a connection request message to a network element of the radio communication system (block 512). For example, the connection request message may be transmitted to the network element 102. The connection request message may indicate, to the network element 102, whether the connection request message is for a V2X communication service or for some other communication service, [0049-0050] i.e., the connection request message comprises a specific field (i.e., “indicator”) for indicating (i.e., “indicator”) whether the connection request is for the V2X communication service or for said some other communication service, [0054] i.e., the connection request message requests connection (i.e., “V2X multicast bearer coverage”) for the V2X communication service, [0061-0062] i.e., The network element 102 may configure the terminal device 110 with one or more V2X cells (i.e.,  “coverage”) provided by the network element 102…the at least one message transmitted (block 524) indicates at least one radio bearer for the V2X communication service (i.e., “V2X multicast bearer coverage”). Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication (i.e., “V2X multicast bearer coverage”)    & [0063] i.e., the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service, & [0064] i.e., the network element 102 may receive the connection request message from the terminal device 110 (block 512)) 

receive from the network entity (see Fig. 5A i.e., Network element 102), a second message (see Fig. 5A i.e., Bearer Config message 524) comprising: one or more indicators for V2X multicast service based on the V2X multicast bearer coverage for the wireless device, (see Fig. 5A i.e., Bearer Config 524 indicates the radio bearer to be established for a V2X communication service & Para’s [0016] i.e., V2X communication services, [0021] i.e., V2X communication services, [0024] i.e., the network element 102 may act as a central unit or provide V2X service for V2V communication system, [0031] i.e., said system supports multicast, [0039] i.e., the radio bearer setup message indicating at least one radio bearer to be used by a terminal device of the radio communication system for at least one communication service. The first network element may determine, based on the radio bearer setup message, whether the at least one radio bearer is for a vehicle-related communication service…As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell configured to provide radio resources for the vehicle-related communication service, [0044], [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer to be established for V2X communication service, [0058], [0061-0063] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate (i.e., “indicator”) the at least one radio bearer for the V2X communication, [0068] i.e., the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service, & [0087] i.e., The network element 102 may indicate the at least one radio bearer (e.g., V2X radio bearer) to the terminal device 110). 

and one or more configuration parameters for reception by the wireless device from the network entity via a V2X multicast bearer, (see Fig. 5A i.e., Bearer Config 524 & Para’s [0031] i.e., said system supports multicast, [0039] i.e., As a response to determining that the at least one radio bearer is for the vehicle-related communication service, the first network element may configure the terminal device with at least one V2X cell (i.e., “configuration parameter”) configured to provide radio resources for the vehicle-related communication service, [0046] i.e., the network element 102 may configure the V2X UE 120 with a cell (i.e., “configuration parameter”) that is capable of providing resources for the V2X communication service, [0056] i.e., The message may indicate the radio bearer (i.e., “configuration parameter”) to be established for V2X communication service, [0058], [0061-0062] i.e., the at least one message (i.e., “second message”) transmitted (block 524) indicates at least one radio bearer (i.e., “configuration parameter”) for the V2X communication service. Thus, if the terminal device 110 requests radio resources for the V2X communication service, the radio communication system (e.g., the network element 102) may indicate the at least one radio bearer for the V2X communication, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer, [0068] i.e., Thus, in block 524, the network element 102 may transmit at least one message to the terminal device 110 that configures the terminal device 110 with one or more cells for the V2X communication service…the communication of block 524 may cause the terminal device 110 to configure with said one or more cells & [0087] i.e., The establishment of the at least one radio bearer for the V2X communication service may comprise using a dedicated V2X carrier. Therefore, the bearer configuration (block 524) may comprise indicating the V2X carrier to the terminal device 110)

and receive, via the V2X multicast bearer, at least one packet, (see Fig. 5A i.e., step 526 in which data communication occurs via the established bearer & Para’s [0028] i.e., wherein the at least one terminal device 110, 120, 130 may simultaneously receive from and/or may simultaneously transmit to at least two network points, [0031] i.e., bidirectional communication between terminal devices 110, 120, 130 and network element 102, [0063] i.e., In blocks 526A and 526B, the terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…Therefore, in blocks 526A and 526B, V2X data (i.e., includes data packets) may be transmitted between the terminal device 110 and the network element 102 (i.e., data transmitted between the terminal device 110 and the network element 102 may include data reception via the bearer))  

XU does not disclose the claim feature of the second message comprising: one or more indicators for V2X multicast service capabilities based on the V2X multicast bearer coverage for the wireless device. However the claim feature would be rendered obvious Luo et al. US (2019/0124669). 

Luo discloses in a V2X communication system (see Fig. 6 & Para’s [0003-0004] & [0128] i.e., the vehicle A needs to send a request (i.e., “first message”) for requesting resource of transmitting V2X messages to the network side) that a second message (see Fig. 6 i.e., step 3 & Para [0136]) is received by a wireless device (see Fig. 6 i.e., Vehicle Device A) comprising: one or more indicators for V2X multicast service capabilities, (see Para’s [0044] i.e., Uu interface supports multicast, [0054] i.e., multicast supported, [0106], [0135] i.e., Uu interface supports multicast & [0136-0138] i.e., In step 3, the base station transmits the resource allocation information to the vehicle device A…the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message. The semi-persistent scheduling configuration (i.e., “second message”) information includes the following information…The traffic type information (i.e., V2X multicast service capabilities) using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information (i.e., V2X multicast service capabilities) & [0147] i.e., the semi-persistent scheduling configuration information (i.e., “second message”) includes: the resource type information and the traffic type information (i.e., includes V2X multicast service capabilities))

based on V2X multicast bearer coverage for the wireless device (see Fig. 6 i.e., step 3 where the base station transmits resource allocation information to the vehicle device A which will be used for establishing a bearer for the V2X communication by the vehicle device A & Para’s [0036] i.e., the UE may subsequently transmit a traffic content of the low latency traffic on the corresponding communication resource according to the resource allocation information, [0044] i.e., Uu and/or PC5 interface resource type indication information…Uu interface supports multicast, [0054] i.e., multicast supported, [0106], [0135], [0128] i.e., the vehicle device A needs to send a request for requesting resource of transmitting V2X messages to the network side, [0135] i.e., PC5 resource or Uu resource (i.e., “bearer”)…Uu interface supports multicast, & [0136-0138] i.e., resource allocation information for V2X communication )

(Luo suggests the base station determines the resource allocation required for the V2X communication according to the V2X traffic type information (i.e., includes V2X multicast service capabilities) for satisfying the latency requirement of the V2X traffic type, (see Para’s [0037-0039] i.e., when requesting a resource allocation for a low latency traffic, the UE sends not only a resource allocation request but also the low latency traffic information to the network control unit, so that the network control unit may allocate resources according to the requirement of resource allocation characterized by the low latency traffic information, and meet the low latency requirement of the low latency traffic as much as possible when performing resource allocation, [0101], [0128], [0136-0139] i.e., The semi-persistent scheduling information includes the following information: The traffic type information & [0149])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second message received by the wireless device as disclosed in XU to further comprise the one or more indicators for V2X multicast service capabilities included in the second message received by a wireless device for performing V2X communications as disclosed in the teachings of Luo because the motivation lies in Luo for the base station to determine the resource allocation required for the V2X communication of the wireless device according to the V2X traffic type information including V2X service capabilities for satisfying the latency requirement of the V2X traffic type. 

While XU discloses the network entity 102 may be a radio network controller (RNC) (XU, see Para [0012]), the combination of XU in view of Luo does not disclose the network entity is an internet protocol multimedia subsystem (IMS) network entity. However the claim feature would be rendered obvious in view of Solovyev et al. US (2015/0229491)

Solovyev discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity (see Para’s [0087], [0113] i.e., The key goal of the given invention is to provide a solution for significant infrastructure reduction and simplification without decreasing functionality when VoLTE is deployed alongside with the existing 2G/3G network. The challenge is to simplify the sophisticated core network, that combines 2G/3G infrastructure, EPC and IMS, by reducing 2G/3G SS7 core, connecting existing BSCs and RNS directly to IMS, integrating them into IMS with minimal impact on it & [0114]).

(Solovyev suggests the integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs (see Para’s [0081-0082] & [0113])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the radio network controller (RNC) network entity as disclosed in XU in view of Luo  to be an internet protocol multimedia subsystem (IMS) network entity based on the teachings of Solovyev who discloses a radio network controller (RNC) may be integrated into an internet protocol multimedia subsystem (IMS) which results in an internet protocol multimedia subsystem (IMS) network entity because the motivation lies in Solovyev that such integration is to provide a solution for significant infrastructure reduction and simplification which reduces software complexity and operational costs in the network system. 

While XU discloses the establishment of the V2X multicast bearer coverage between the wireless device and the IMS network entity (XU, see Fig. 5A i.e., steps 554 & 526 & Para’s [0015], [0063] i.e., The terminal device 110 may utilize the V2X communication service via the at least one radio bearer for the V2X communication service…This may mean, for example, that the established at least one radio bearer (e.g. E-RAB) may enable data to transfer, [0070-0071], & [0087] i.e., The at least one radio bearer may be established, and the V2X carrier may be utilized by the terminal device 110 to transmit data), the combination of XU in view of Luo, and further in view of Solovyev does not disclose send to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage. However the claim feature would be rendered obvious in view of Baek et al. US (2019/0028866).   

Baek discloses send to an IMS network entity (see Fig. 15 i.e., message 1557 sent to MME 1515 via eNB 1510), a third message (see Fig. 15 i.e., Bearer Setup message 1557) confirming establishment of the V2X multicast bearer coverage (see Para’s [0147] i.e., V2X may be supported in the mobile communication network, [0152] i.e., V2X service provided, [0210], & [0216-0217] i.e., At operation 1557, the UE 1505 that receives the bearer setup message can know that a connection for the SCEF is established with the EPS bearer ID, and completes the bearer connection establishment through the SCEF 1525 by sending a bearer setup complete message to the MME 1515 (i.e., “confirming establishment”))

(Baek suggests the bearer setup complete message 1557 is for indicating that the establishment of the bearer is completed so that data communication can occur over the established bearer (see Fig. 15 & Para [0216-0217])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which establishes the V2X multicast bearer coverage with the IMS network entity for performing V2X communications in response to receiving the bearer configuration as disclosed in XU in view of Luo, and further in view of Solovyev to sending to the IMS network entity, a third message confirming establishment of the V2X multicast bearer coverage such as the bearer setup complete message sent by the UE as disclosed in Baek because the motivation lies in Baek that the bearer setup complete message is used for indicating that the establishment of the bearer is completed for successful communication of the V2X data communication.  

3.	Claims 3-4, 7, 11-12, 15, 19-20, 23, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. US (2019/0132717) in view of Luo et al. US (2019/0124669), further in view of Solovyev et al. US (2015/0229491), and further in view of Baek et al. US (2019/0028866) as applied to claim 1 above, and further in view of Kim et al. US (2015/0043429).

Regarding Claim 3, 11, 19, and 27 the combination of XU in view of Luo, further in view of Solovyev, and further in view of Baek discloses the method, non-transitory computer-readable medium, system, and device of claims 1, 9, 17, and 25 wherein the first message indicating one or more target device types with which the wireless device supports V2X communications, (Luo, see Fig. 6, step 1 i.e., the vehicle device A transmits V2X traffic information (i.e., “first message”) to a base station by using a proprietary RRC message & Para’s [0128] i.e., the vehicle device A needs to send a request for requesting resource of transmitting V2X message to the network side, [0129] i.e., In step 1, i.e., the vehicle device A transmits V2X traffic information (i.e., “first message”) to a base station by using a proprietary RRC message, where the V2X traffic information includes: V2X traffic type information, [0130] i.e., The V2X traffic type information includes: Vehicle-to-Everything service type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information, (i.e., “one or more target device types”)).

While Luo discloses the first message indicating the one or more target device types with which the wireless device supports V2X communications which are capabilities of the wireless device, (Luo, see Para’s [0129-0130]), the references combined does not disclose wherein the first message further comprises a SIP header field for indicating the capabilities. However the claim feature would be rendered obvious in view of Kim et al. US (2015/0043429).

Kim discloses a UE transmitting a SIP register Request for registration of a UE comprising a first SIP header field comprising one or more indicators for capabilities of the UE (see Para [0125] i.e., IMS registration by an IMS UE, [0126] i.e., information about ProSe capability of a UE includes information about one or more capabilities of the UE & [0127-0129] i.e., When the IMS UE performs IMS registration, the IMS UE may transmit an SIP Register request message to an IMS network by including ProSe capability information. For example, the ProSe capability information may be included in an SIP message using one or more of a header field of the SIP message)

(Kim suggests the IMS UE performs IMS registration by indicating one or more capabilities of the UE using SIP protocol for establishing ProSe communications and SIP can be used to set up, modify, and terminate a multicast session (see Para’s [0004] i.e., The SIP is a signaling protocol for controlling a multimedia service session using an IP, and can be used to set up, modify and terminate a unicast or multicast session, [0016], [0126-0128], & [0132-0134])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the capabilities of the wireless device such as one or more target device types included in the first message which is used for setting up or establishing the V2X multicast communication session as disclosed in XU in view of Luo, further in view of Solovyev, and further in view of Baek to be included in the session initiation protocol (SIP) register request message header disclosed in the teachings of Kim who discloses the SIP message comprises a SIP header field indicating UE capabilities for registration of the UE because the motivation lies in Kim that the session initiation protocol (SIP) can be used to set up, modify, and terminate a multicast session for the UE.  

Regarding Claims 4, 12, 20, and 28 the combination of XU in view of Luo, further in view of Solovyev, further in view of Baek, and further in view of Kim discloses the method, non-transitory computer-readable medium, system, and wireless device of claims 3, 11, 19, and 27 wherein the one or more target device types are associated with capability to communicate via at least one of: vehicle to pedestrian communications; vehicle to infrastructure communications; vehicle to vehicle communications; or vehicle to network communications,  (Luo, see Fig. 6, step 1 i.e., the vehicle device A transmits V2X traffic information to a base station by using a proprietary RRC message & Para’s, [0129] i.e., In step 1, i.e., the vehicle device A transmits V2X traffic information (i.e., “first message”) to a base station by using a proprietary RRC message, where the V2X traffic information includes: V2X traffic type information & [0130] i.e., The V2X traffic type information includes: Vehicle-to-Everything service type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information, (i.e., “one or more target device types”)).

Regarding Claims 7, 15, 23, and 31 the combination of XU in view of Luo, further in view of Solovyev, and further in view of Baek discloses the method, non-transitory computer-readable medium, system, and wireless device of claims 1, 9, 17, and 25 wherein the first message indicating at least one of: a PC5 communications V2X capability of the wireless device; or an emergency communication capability of the wireless device, (Luo, see Fig. 6 i.e., step 1 i.e., the vehicle device A transmits V2X traffic information to a base station & Para’s [0008], [0044], [0129] i.e., where the V2X traffic information includes: resource type indication information & [0135] i.e., The base station determines, according to the resource type indication information, whether the vehicle device A requests a PC5 resource (i.e., “PC5 communications V2X capability”)),  

While Luo discloses the first message indicating a PC5 communications V2X capability of the wireless device which is a capability of the wireless device, (Luo, see Para’s [0129] & [0135]), the references combined does not disclose wherein the first message further comprises a SIP header field for indicating the capability. However the claim feature would be rendered obvious in view of Kim et al. US (2015/0043429).

Kim discloses a UE transmitting a SIP register Request for registration of a UE comprising a first SIP header field comprising one or more indicators for capabilities of the UE (see Para [0125] i.e., IMS registration by an IMS UE, [0126] i.e., information about ProSe capability of a UE includes information about one or more capabilities of the UE & [0127-0129] i.e., When the IMS UE performs IMS registration, the IMS UE may transmit an SIP Register request message to an IMS network by including ProSe capability information. For example, the ProSe capability information may be included in an SIP message using one or more of a header field of the SIP message)

(Kim suggests the IMS UE performs IMS registration by indicating one or more capabilities of the UE using SIP protocol for establishing ProSe communications and SIP can be used to set up, modify, and terminate a multicast session (see Para’s [0004] i.e., The SIP is a signaling protocol for controlling a multimedia service session using an IP, and can be used to set up, modify and terminate a unicast or multicast session, [0016], [0126-0128], & [0132-0134])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the capability of the wireless device such as the PC5 communications V2X capability included in the first message which is used for setting up or establishing the V2X multicast communication session as disclosed in XU in view of Luo, further in view of Solovyev, and further in view of Baek to be included in the session initiation protocol (SIP) register request message header disclosed in the teachings of Kim who discloses the SIP message comprises a SIP header field indicating UE capabilities for registration of the UE because the motivation lies in Kim that the session initiation protocol (SIP) can be used to set up, modify, and terminate a multicast session for the UE.  

3.	Claims 5-6, 13-14, 21-22, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. US (2019/0132717) in view of Luo et al. US (2019/0124669), further in view of Solovyev et al. US (2015/0229491), and further in view of Baek et al. US (2019/0028866) as applied to claims 1, 9, 17, and 25 above, and further in view of XU et al. US (2018/0324560). 

Regarding Claims 5, 13, 21, and 29 the combination of XU in view of Luo, further in view of Solovyev, and further in view of Baek discloses the method, non-transitory computer-readable medium, and system of claims 1, 9, 17, and 27 including the one or more indicators for V2X multicast service capabilities (Luo, see Para’s [0129-0130] & [0138]), but does not disclose wherein the one or more indicators for V2X multicast service capabilities comprise at least one of: an IMS communication service identifier (ICSI); or an IMS application reference identifier (IARI). However the claim feature would be rendered obvious in view of XU et al. US (2018/0324560).

XU discloses wherein one or more indicators for V2X multicast service capabilities comprise at least one of: an IMS communication service identifier (ICSI), (see Para [0013] i.e., V2X Application Server (AS) classifies and identifies the V2X service, where different types of V2X services have different identifiers (i.e., “ICSI”), [0019] i.e., service identifier (“ICSI”) of the V2X service, [0035] i.e., different types of V2X services have different identifiers (“ICSI”), [0054], [0057], & [0063]).

Xu suggests a Multimedia Broadcast Multicast Service (MBMS) bearing corresponding to the identifier of the V2X service is established for providing the V2X service (see Para’s [0013], [0019-0020] & [0057]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the one or more indicators for V2X multicast service capabilities disclosed in  XU in view of Luo, further in view of Solovyev, and further in view of Baek to be assigned an IMS communication service identifier (ICSI) based on the teachings of Xu who discloses a service identifier is assigned to different types of V2X services because the motivation lies in Xu for establishing a Multimedia Broadcast Multicast Service (MBMS) bearing corresponding to the identifier of the V2X service for successfully providing the V2X service according to its classified service type. 

Regarding Claim 6, 14, 22, and 30 the combination of XU in view of Luo, further in view of Solovyev, and further in view of Baek discloses the method, non-transitory computer-readable medium, system, and device of claims 1, 9, 17, and 25 wherein the first message is used to establish a bearer for the V2X communication service (Xu, see Fig. 5A i.e., Request 512 Para’s [0047-0049] i.e., connection request, [0062], & [0087]), but does not disclose wherein the first message comprises at least one of: an IMS communication service identifier (ICSI); or an IMS application reference identifier (IARI). However the claim feature would be rendered obvious in view of XU et al. US (2018/0324560).

XU discloses wherein a first message comprises at least one of: an IMS communication service identifier (ICSI); (see Para’s [0020] i.e., BM-SC receives from V2X AS a request message for activating a MBMS bearing, where the request message carries an identifier (i.e., “ICSI”) of the V2X service classified by the V2X AS, [0054-0057], & [0069])

(Xu suggests the first message is used to establish an MBMS bearer for the V2X communication service, (see Para’s [0020], [0057] i.e., where the request message is used for instructing the BM-SC to establish the MBMS bearing corresponding to the identifier of the V2X service & [0069-0071])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first message which is used to establish a bearer for the V2X communication service as disclosed in the teachings of XU in view of Luo, further in view of Solovyev, and further in view of Baek to comprises an IMS communication service identifier (ICSI) for establishing the bearer based on the teachings of Xu who discloses wherein a first request message comprises at least one of: an IMS communication service identifier (ICSI) because the motivation lies in Xu that the first request message is used to establish an MBMS bearer for the V2X communication service based on the service identifier of the V2X service for successfully providing the V2X service according to its classified service type. 

4.	 Claims 8, 16, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. US (2019/0132717) in view of Luo et al. US (2019/0124669), further in view of Solovyev et al. US (2015/0229491), and further in view of Baek et al. US (2019/0028866) as applied to claim 1 above, further in view of Cavalcanti et al. US (2018/0206089), and further in view of Kim et al. US (2015/0043429).

Regarding Claims 8, 16, 24, and 32 the combination of XU in view of Luo, further in view of Solovyev, and further in view of Baek discloses the method, non-transitory computer-readable medium, system, and wireless device of claims 1, 9, 17, and 25 but does not disclose further comprising receiving, by the wireless device from the IMS network entity, a response message comprising a session initiation protocol (SIP) header field confirming registration of one or more target device types with which the wireless device supports V2X communications.  However the claim feature would be rendered obvious in view of Cavalcanti et al. US (2018/0206089).

Cavalcanti discloses receiving, by a wireless device from an IMS network entity, a response message confirming registration of one or more target device types with which the wireless device supports V2X communications, (see Para [0073] i.e., Device 210 sends an RSU authorization request 602 to the ITS function 106. The authorization request 602 requests that the device 210 operate as an RSU (i.e., “target device type”) and host one or more V2X services. Upon determining that the device 210 is authorized to act as an RSU and host one or more V2X services. The ITS function 106 sends an RSU authorization response 604 to the device 210 indicating that the device 210 is authorized to act as an RSU and host one or more V2X services).

(Cavalcanti suggests the device 210 transmits the authorization request 602 requesting that the device 210 operate as an RSU and host one or more V2X services (see Para [0073]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which communicates with the IMS network entity for establishing V2X communications as disclosed in XU in view of Luo, further in view of Solovyev, and further in view of Baek to perform registration of the wireless device as disclosed in the teachings of Cavalcanti who discloses the wireless device receives from an IMS network entity, a response message confirming registration of one or more target device types with which the wireless device supports V2X communications because the motivation lies in Cavalcanti for registering and authorizing the device 210 to operate as an RSU and host one or more V2X services. 

The combination of XU in view of Luo, further in view of Solovyev, further in view of Baek, and further in view of Cavalcanti does not disclose the response message comprising a SIP header field confirming registration of the wireless device. However the claim feature would be rendered obvious in view of Kim et al. US (2015/0043429).

Kim discloses a session initiation protocol (SIP) procedure for a wireless device which receives a response message comprising a SIP header field confirming registration of the wireless device (see Para’s [0127-0129] i.e., SIP Register request message & [0142] i.e., This reporting operation may be performed using a response message to the SIP Register Request message transmitted by the IMS UE for IMS registration & [0157]).

(Kim suggests the IMS UE performs IMS registration using the SIP protocol for establishing the communication session and that SIP can be used to set up, modify, and terminate a multicast session, (see Para [0004])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the response message confirming registration of the wireless device as disclosed in XU in view of Luo, further in view of Solovyev, further in view of Baek, and further in view of Cavalcanti to comprise a SIP header field confirming registration of the wireless device such as the SIP response message as disclosed in Kim because the motivation lies in Kim that the IMS UE performs IMS registration using the SIP protocol for establishing the communication session and that SIP can be used to set up, modify, and terminate a multicast session. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461